ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 28, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approvyal a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: Regarding Count I of the Commission's complaint, the respondent admits that in August 1999 he was charged with driving while suspended as a habitual traffic offender. Those charges were ultimately dismissed upon the prosecutor's belief that the notice provided by the Bureau of Motor Vehicles was defective. As to Count II, the respondent admits that he twice failed to respond to the Commission's demands for a response to a grievance filed against him.
Violations: Under Count I, the respondent violated Ind.Professional Conduct Rule 8.4(b), which prohibits a lawyer from engaging in a criminal act which reflects adversely in his honesty, trustworthiness, or fitness as a lawyer in other respects. Under Count II, the respondent violated Prof.Cond.R. 8.1(b), which provides that a lawyer in connection with a disciplinary proceeding shall not knowingly fail to respond to a lawful demand for information from a disciplinary authority.
Discipline: Suspension from the practice of law for a period of sixty (60) days, beginning January 22, 2001, with automatic reinstatement thereafter.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.